 
THE SAINT JAMES COMPANY
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement dated as of October ___, 2009 (this
“Agreement”), is entered into by and among THE SAINT JAMES COMPANY, a North
Carolina corporation (the “Company”), and SAPHIRE ADVISORS, LLC, a Delaware
limited liability company (“Shareholder”).
 
WHEREAS, pursuant to that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”), dated as of October __, 2009, by and among Shareholder,
The Saint James Eos Wine Company, a California corporation (the “Purchaser”),
and the Company, the Company agreed:  (i) to issue 2,500,000 restricted shares
of Saint James Stock to Shareholder; and (ii) upon conversion of the Note, to
issue the Conversion Stock to Shareholder (Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Purchase Agreement).


NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, covenants and agreements set forth in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


Section 1.         Definitions.
 
1.1.     As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person, any entity controlling,
controlled by or under common control with such designated Person.  For the
purposes of this definition, “control” shall have the meaning specified as of
the date of this Agreement for that word in Rule 405 promulgated by the
Commission under the Securities Act.
 
“Commission” means the Securities and Exchange Commission, and any successor
thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, or other entity of whatever nature.
 
“Register,” “Registered” and “Registration” means a Registration effected by
preparing and filing a Registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
statement by the Commission, with such effectiveness continuing for not less
than 36 consecutive calendar days (or such shorter period as will terminate when
all Registrable Stock shall have been sold or withdrawn).


“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended from time to time, or any successor Rule
thereto.

 
1

--------------------------------------------------------------------------------

 

“Securities” means any debt or equity securities of the Company, whether now or
hereafter authorized, and any instrument convertible into, or exercisable or
exchangeable for, Securities or a Security.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
Section 2.            Registration.  The Company shall use its diligent efforts
(a) to file a Registration statement under the Securities Act as soon as
practicable, and in any event within sixty (60) days following the Closing Date,
and (b) to effect the Registration under the Securities Act of:  (i) the
2,500,000 restricted shares of Saint James Stock issued to Shareholder pursuant
to the Asset Purchase Agreement; (ii) the Earnout Stock; and (iii) 120% of the
amount of Conversion Stock, which would be issued if all of the indebtedness
outstanding under the Note on the Closing Date were converted into Conversion
Stock as of such date, all to the extent requisite to permit disposition by
Shareholder and their affiliates (collectively, the “Registrable Stock”) in
accordance with the intended methods of disposition described on Schedule 1
attached hereto.
 
Section 3.            Registration Procedures.
 
3.1.        The Company will, as expeditiously as reasonably possible:
 
(a)           before filing each Registration statement or prospectus or
amendment or supplement thereto with the Commission, furnish counsel for the
Shareholder with copies of all such documents (other than exhibits thereto)
proposed to be filed, which shall be subject to the prompt, reasonable approval
of such counsel;
 
(b)           prepare and file with the Commission a Registration statement with
respect to such Registrable Stock and use its diligent efforts to cause such
Registration statement to become effective as soon as practicable after filing;
 
(c)           prepare and file with the Commission such amendments and
supplements to such Registration statement and the prospectus used in connection
therewith as may be necessary to keep such Registration statement effective and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Registrable Stock covered by such Registration
statement in accordance with the intended methods of disposition set forth in
such Registration statement;
 
(d)           prepare and promptly file with the Commission, and notify
Shareholder immediately after the filing of, such amendment or supplement to
such Registration statement or prospectus as may be necessary to correct any
statements or omissions if any event shall have occurred as the result of which
any such Registration statement or prospectus would include an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading, and notify Shareholder immediately after its discovery of such
event;

 
2

--------------------------------------------------------------------------------

 

(e)           furnish to the underwriters and Shareholder such numbers of copies
of such Registration statement, each amendment and supplement thereto, the
prospectus included in such Registration statement (including each preliminary
prospectus) and such other documents as such underwriters or Shareholder may
reasonably request (including legal opinions and accountant comfort letters) in
order to facilitate the disposition of the Registrable Stock subject to such
Registration statement in accordance with such Registration statement;
 
(f)           use its diligent efforts to Register or qualify any Registrable
Stock covered by such Registration statement under the securities or blue sky
laws of such jurisdictions within the United States of America as Shareholder or
the underwriters reasonably request, and to take any other acts which
Shareholder or the underwriters may reasonably request under such securities or
blue sky laws to enable the consummation of the disposition in such
jurisdictions of such Registrable Stock (provided, however, that the Company may
not be required under this Agreement (i) to qualify generally to do business as
a foreign corporation in any jurisdiction in which it would not otherwise be
required to qualify, or (ii) to subject itself to taxation in any such
jurisdiction, or (iii) to consent to general service of process in any such
jurisdiction);
 
(g)           provide a transfer agent and registrar for all Registrable Stock
sold under the Registration not later than the effective date of the
Registration statement;
 
(h)           use all diligent efforts to cause any stop order that may be
issued to be withdrawn promptly;
 
(i)           enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the
underwriters, if any, or any Shareholder reasonably requests in order to
expedite or facilitate the disposition of such Registrable Stock, provided that
in no event shall the indemnification or contribution obligations of the Company
contained in any such agreement be greater than the obligations set forth in
Section 5;
 
(j)           make available for inspection by Shareholder, any underwriter
participating in any disposition pursuant to such Registration statement, and
any attorney, accountant or other agent retained by Shareholder or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by
Shareholder or underwriter in connection with such Registration statement, all
subject to such limitations as the Company reasonably deems appropriate in order
to protect the Company’s confidential or proprietary information; and
 
(k)           use diligent efforts to cause Registrable Stock to be designated
or listed for trading in the same manner as similar securities issued by the
Company are then designated or listed on each inter-dealer quotation system of
which any of the Company’s securities are then quoted.

 
3

--------------------------------------------------------------------------------

 

3.2         Shareholder agrees as follows:
 
(a)           Shareholder shall cooperate as reasonably requested by the Company
with the Company in connection with the preparation of the Registration
statement, and for so long as the Company is obligated to file and keep
effective the Registration statement, shall provide to the Company, in writing,
for use in the Registration statement, all such information and undertakings as
it may reasonably request regarding Shareholder (and its direct and indirect
members) and their plan of distribution of the Registrable Stock to enable the
Company to prepare the Registration statement and prospectus covering the
Registrable Stock, to maintain the currency and effectiveness thereof and
otherwise to comply with all applicable requirements of law in connection
therewith.
 
(b)           During such time as Shareholder may be engaged in a distribution
of the Registrable Stock, Shareholder shall comply with Regulation M promulgated
under the Exchange Act and pursuant thereto it shall, among other things:  (i)
not engage in any stabilization activity in connection with the securities of
the Company in contravention of such regulation; (ii) distribute the Registrable
Stock under the Registration statement solely in the manner described in the
Registration statement; and (iii) cease distribution of such Registrable Stock
pursuant to such Registration statement upon receipt of written notice from the
Company that the prospectus covering the Registrable Stock contains any untrue
statement of a material fact or omits a material fact required to be stated
therein or necessary to make the statements therein not misleading.
 
(c)           Shareholder, by execution of this Agreement, agrees:  (i) that
upon receipt of any written notice from the Company, Shareholder will forthwith
discontinue its disposition of Registrable Stock pursuant to the Registration
statement relating to such Registrable Stock until the receipt by Shareholder of
the copies of the supplemented or amended prospectus contemplated by Section
3.1(e) and, if so directed by the Company, will deliver to the Company all
copies other than permanent file copies, then in possession of Shareholder of
the prospectus relating to such Registrable Stock current at the time  of
receipt of such notice; and (ii) that it will immediately notify the Company, at
any time when a prospectus relating to the registration of such Registrable
Stock is required to be delivered under the Securities Act, of the happening of
any event as a result of which information previously furnished by Shareholder
to the Company for inclusion in such prospectus contains an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made.
 
Section 4.           Expenses.  The Company shall pay all expenses incurred in
effecting all Registrations of Registrable Stock provided for in this Agreement,
including, without limitation, all Registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, underwriting
expenses (except as limited hereinbelow), expenses of any audits incident to or
required by any such Registration and expenses of complying with the securities
or blue sky laws of any applicable jurisdictions, other than fees and
disbursements of counsel to Shareholders and underwriting discounts and
commissions).
 
Section 5.            Indemnification.
 
5.1.        The Company agrees, to the extent permitted by law, to indemnify and
hold harmless Shareholder and each direct or indirect member of Shareholder,
against any losses, claims, damages or liabilities (except as limited by Section
5.5), joint or several, arising out of or based upon:

 
4

--------------------------------------------------------------------------------

 

(a)           any alleged untrue statement of any material fact contained, on
the effective date thereof, in any Registration statement under which such
Securities were Registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any summary prospectus contained
therein, or any Securities being Registered, or any amendment or supplement
thereto, or
 
(b)           any alleged omission to state in any such document a material fact
required to be stated therein or necessary to make the statements therein not
misleading,
 
except insofar as any such loss, claim, damage or liability is:
 
(i)           caused by or contained in any information furnished in writing to
the Company by Shareholder or any direct or indirect member of a Shareholder
thereof expressly for use in connection with such Registration, or
 
(ii)           caused by Shareholder’s or any of its direct or indirect members’
failure to deliver a copy of the Registration statement or prospectus or any
amendment or supplement thereto as required by the Securities Act or the rules
or regulations thereunder, or
 
(iii)           caused by the use of a prospectus or preliminary prospectus or
any amendment or supplement by Shareholder or Any of its direct or indirect
members after receipt of notice from the Company that it should no longer be
used.
 
In connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors and each Person who controls (within
the meaning of the Securities Act) such underwriters to the same extent as
provided above with respect to the sellers of Registrable Stock (and with the
same exception with respect to information furnished or omitted by such
underwriter or controlling person thereof).  The Company shall reimburse each
Person indemnified pursuant to this Section 5.1 in connection with investigating
or defending any loss, claim, damage, liability or action indemnified
against.  The reimbursements required by this Section 5.1 shall be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.  The indemnities provided pursuant to
this Section 5.1 shall remain in force and effect regardless of any
investigation made by or on behalf of the indemnified party and shall survive
transfer of Registrable Stock by a Shareholder or any direct or indirect member
thereof.
 
5.2.           In the event of any Registration of any Registrable Stock under
the Securities Act pursuant to this Agreement, Shareholder agrees to furnish to
the Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any Registration statement or prospectus in
connection with the Registration or any amendment or supplement thereto.

 
5

--------------------------------------------------------------------------------

 

5.3.          To the extent permitted by law, and subject to the limitation set
forth in the last sentence of this Section 5.3, Shareholder agrees to indemnify
and hold harmless the Company, its directors, officers, direct and indirect
members, employees and agents against:
 
(a)          any losses, claims, damages or liabilities (except as limited by
Section 5.5), arising out of or based upon:
 
(i)           any alleged untrue statement of any material fact contained, on
the effective date thereof, in any Registration statement under which such
Securities were Registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any summary prospectus contained
therein, or any Securities being Registered, or any amendment or supplement
thereto, or
 
(ii)           any alleged omission to state in any such document a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only insofar as any such loss, claim, damage or liability is
caused by or contained in any information furnished in writing to the Company by
the indemnifying Shareholder expressly for use in connection with such
Registration; and
 
(b)          any losses, claims, damages or liabilities, joint or several,
arising out of or based upon:
 
(i)           any failure by Shareholder or any of its direct or indirect
members to deliver a copy of the Registration statement or prospectus or any
amendment or supplement thereto as required by the Securities Act or the rules
or regulations thereunder, or
 
(ii)           any failure by Shareholder or any of its direct or indirect
members to stop using the Registration statement or prospectus or any amendment
or supplement thereto after receipt of written notice from the Company to stop.
 
In connection with an underwritten offering, Shareholder will indemnify such
underwriters, their officers and directors and each Person who controls (within
the meaning of the Securities Act) such underwriters to the same extent as
provided above with respect to the Company and other sellers.  Shareholder shall
reimburse each Person indemnified pursuant to this Section 5.3 in connection
with investigating or defending any loss, claim, damage, liability or action
indemnified against.  The reimbursements required by this Section 5.3 shall be
made by periodic payments during the course of the investigation or defense, as
and when bills are received or expenses incurred.  The indemnities provided
pursuant to this Section 5.3 shall remain in force and effect regardless of any
investigation made by or on behalf of the indemnified party and shall survive
transfer of Registrable Stock by an indemnifying Person, and transfer of other
Securities by any other indemnified Person.
 
5.4.          Indemnification similar to that specified in Sections 5.1 and 5.3
(with such modifications as shall be appropriate) shall be given by the Company
and each Shareholder of any Registrable Stock covered by any Registration or
other qualification of Securities under any federal or state securities law or
regulation other than the Securities Act with respect to any such Registration
or other qualification effected pursuant to this Agreement.

 
6

--------------------------------------------------------------------------------

 

5.5.           In the event the Company or Shareholder receives a complaint,
claim or other notice of any loss, claim or damage, liability or action, giving
rise to claim for indemnification under this Section 5, the Person claiming
indemnification shall promptly notify the Person against whom indemnification is
sought of such complaint, notice, claim or action, and such indemnifying Person
shall have the right to investigate and defend any such loss, claim, damage,
liability or action.  The Person claiming indemnification shall have the right
to employ separate counsel in any such action and to participate in the defense
thereof but the fees and expenses of such counsel shall not be at the expense of
the Person against whom indemnification is sought (unless the Person claiming
indemnification reasonably believes (with written advice of counsel) that the
ability of the counsel defending such action to defend such Person’s interests
therein is affected adversely and materially by a conflict of interest) and the
indemnifying Person shall not be obligated to indemnify any Person for any
settlement of any claim or action effected without the indemnifying Person’s
consent, which consent will not be unreasonably withheld.
 
Section 6.            Compliance with Rule 144.  In the event that the Company
(a) Registers a class of Securities under Section 12 of the Exchange Act, (b)
issues an offering circular meeting the requirements of Regulation A under the
Securities Act or (c) commences to file reports under Section 13 or 15(d) of the
Exchange Act, then at the request of Shareholder or any direct or indirect
member thereof who proposes to sell Securities in compliance with Rule 144, the
Company shall, to the extent necessary to enable Shareholder to comply with such
Rule, (y) forthwith furnish to Shareholder a written statement of compliance
with the filing requirements of the Commission as set forth in Rule 144 and (z)
exercise all diligent efforts to make available to the public and Shareholder
such information as will enable any Shareholder or any direct or indirect
members thereof to make sales pursuant to Rule 144.
 
Section 7.            Piggyback Rights.  If, at any time prior to the
registration of the Registrable Shares, the Company registers pursuant to the
Securities Act and sells in a public distribution for its own account any Saint
James Stock, the Company shall, upon request, register and allow each
Shareholder to sell in conjunction with such distribution any or all of its
Registrable Shares.  The Company shall give Shareholder such notice of a
proposed public distribution as is reasonable under the circumstances, giving
primary consideration to the need of the Company to raise capital and the timing
of the proposed distribution.

 
7

--------------------------------------------------------------------------------

 

Section 8.            Legends.
 
8.1         Certificates evidencing the Saint James Stock and Conversion Stock
shall not contain any legend with respect to transfer restrictions or
otherwise:  (i) following any sale of Saint James Stock, Conversion Stock or
Earnout Stock pursuant to Rule 144, or (ii) if such Saint James Stock,
Conversion Stock or Earnout stock is eligible for sale under Rule 144(b)(ii), or
(iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC).  The Company shall cause its counsel to issue a legal
opinion to its transfer agent promptly after the effective date of a
Registration statement with respect to the Registrable Stock if required by the
transfer agent to effect the removal of the legend hereunder upon sales of
Registrable Stock in compliance with the plan of distribution set forth in the
Registration statement.  The Company agrees that at such time as such legend is
no longer required under this Section 8.1, it will, no later than seven Trading
Days following the delivery by Shareholder or any direct or indirect members of
a Shareholder to the Company or its transfer agent of a certificate representing
common stock, as applicable, issued with a restrictive legend (such seventh
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
Shareholder or its direct or indirect members, as applicable, a certificate
representing such shares that is free from all restrictive and other legends. 
The Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer of the Registrable
Stock issued to Shareholder beyond those set forth in this Agreement. 
Certificates for stock subject to legend removal hereunder shall be transmitted
by the transfer agent to Shareholder by crediting the account of such
Shareholder’s prime broker with the Depository Trust Company System.


8.2         Shareholder agrees that the removal of the restrictive legend from
certificates representing Registrable Stock as set forth in this Section 8 is
predicated upon the Company’s reliance that such Shareholder will sell any
Registrable Stock pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if any Registrable Stock is sold pursuant to a
Registration statement, it will be sold in compliance with the plan of
distribution set forth therein.


Section 9.            Miscellaneous.
 
9.1.        Governing Law and Jurisdiction.  It is the intention of the parties
that internal laws of the State of California (irrespective of its choice of law
principles) shall govern the validity of this Agreement.  Each of the parties
submits to the exclusive jurisdiction of any state or federal court sitting in
San Francisco, California, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated herein.  Each of the
parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto.
 
9.2         Assignment; Successors and Assigns.  Neither this Agreement nor any
rights, benefits or obligations set forth herein may be assigned by any of the
parties hereto.  Except as otherwise provided herein, each and all of the
covenants, terms, provisions and agreements contained herein shall be binding
upon, and shall inure to the benefit of, the successors, executors, heirs,
representatives, administrators and assigns of each of the respective parties.
 
9.3         Severability.  If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, the remainder of this Agreement and application of such
provisions to other Persons or circumstances shall be interpreted so as best to
reasonably effect the intent of the parties hereto.  The parties further agree
to replace any such invalid or unenforceable provisions of this Agreement with
valid and enforceable provisions which will achieve, to the extent possible, the
economic, business and other purposes of the invalid or unenforceable
provisions.
 
9.4         Entire Agreement.  This Agreement and the Purchase Agreement
constitute the entire understanding and agreement of the parties with respect to
the subject matter hereof and supersede all prior and contemporaneous agreements
or understandings, written or oral, among the parties with respect to such
subject matter.

 
8

--------------------------------------------------------------------------------

 

9.5           Amendment.  Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the party to be bound thereby.
 
9.6           No Waiver.  The failure of any party to enforce any of the
provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce such provision.
 
9.7           Attorneys’ Fees.  Should a suit or proceeding be brought relating
to this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, and all other costs, expenses and fees incurred in connection
with such a suit or proceeding and all costs, expenses and fees of any appeal.
 
9.8.           Notices.  Whenever any party hereto desires or is required to
give any notice, demand or request with respect to this Agreement, each such
communication shall be in writing and shall be effective only if it is delivered
by personal service, sent by express courier service with guaranteed next
Trading Day delivery, charges prepaid or by facsimile or e-mail with
verification of receipt, or mailed by the United States certified mail, postage
prepaid, return receipt requested, addressed as follows:
 
If to Shareholder, to:
 
Saphire Advisors, LLC
381 Mallory Station Road, Suite 211
Franklin, Tennessee 37067
Attention: Jeffrey S. Hopmayer


with a copy (which shall not constitute notice) to:


Horwood Marcus & Berk Chartered
180 N. LaSalle Street, Suite 3700
Chicago, Illinois 60601
Attention: Keith H. Berk, Esq.
Facsimile: (312) 264-2582


If to Purchaser or Saint James, to:


95 Fable Farm Road
New Canaan, CT 06840
Attention: Richard Hurst
Facsimile: (203) 972-0265


 
9

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:


Baker & Hostetler LLP
600 Anton Boulevard, Suite 900
Costa Mesa, California 92626-7221
Attention: Randy Katz, Esq.
Facsimile: (714) 966-8802


Each such communication shall be effective when received by the addressee
thereof in the case of personal service, facsimile or e-mail or, if sent by
express courier, within one Trading Day after delivery to such courier or, if
sent by certified mail in the manner set forth above, three Trading Days after
being deposited in the United States mail.  Any party may change its address for
such communications by giving notice thereof to the other party in conformity
with this Section 9.8.
 
9.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same Agreement.
 
9.10.        Headings.  The headings used herein are solely for the convenience
of the parties and shall not control or affect the meaning or construction of
any provisions hereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be executed on the day first above written.


THE SAINT JAMES COMPANY
SAPHIRE ADVISORS, LLC
   
By:
   
By:
   
Its:
     
Jeffrey Hopmayer, Manager
 

 
 
10

--------------------------------------------------------------------------------

 
